Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 28, 2017

                                      No. 04-17-00599-CR

                                     Juan G. RODRIGUEZ,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR4740
                           Honorable Laura Parker, Judge Presiding


                                         ORDER
       Appellant’s second motion for extension of time to file the appellant’s brief is granted.
We order appellant to file the appellant’s brief by January 29, 2018. Counsel is advised that no
further extensions of time will be granted absent a timely motion that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts counsel
has expended in preparing the brief, and (3) provides the court reasonable assurance that the brief
will be completed and filed by the requested extended deadline. The court does not generally
consider a heavy work schedule to be an extraordinary circumstance.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of December, 2017.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court